United States Court of Appeals
                                                                        Fifth Circuit
                                                                     F I L E D
                  IN THE UNITED STATES COURT OF APPEALS
                          FOR THE FIFTH CIRCUIT                        May 25, 2005

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                                 No. 04-20707
                               Summary Calendar



                               JON M. MEADOWS,

                                                     Plaintiff-Appellant,

                                    versus

                    PAUL BETTENCOURT, Harris County
                         Tax Assessor-Collector,

                                                         Defendant-Appellee.



            Appeal from the United States District Court
                 for the Southern District of Texas
                        USDC No. 4:04-CV-650


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

            Jon M. Meadows appeals the FED. R. CIV. P. 12(b)(1)

dismissal   for    lack   of   jurisdiction   of   his   42   U.S.C.    §   1983

complaint, asserting that his due process and equal protection

rights were violated when he was denied certain tax reductions to

the assessed value of his home which had been granted to his

similarly situated neighbor.        Because Texas provided Meadows with

a “plain, speedy, and efficient” remedy for his tax complaint, the



     *
            Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
Tax Injunction Act, 28 U.S.C. § 1341, bars federal jurisdiction,

and the complaint was properly dismissed.              See McQueen v. Bullock,

907 F.2d 1544, 1547 & n.9 (5th Cir. 1990).

            The fact that Meadows did not fully pursue the avenues

available     to   him   under    state       law   does   not   invalidate   the

jurisdictional bar created by § 1341.                 See Washington v. Line-

barger, Goggan, Blair, Pena & Sampson, LLP, 338 F.3d 442, 445 (5th

Cir. 2003); Stephens v. Portal Boat Co., 781 F.2d 481, 483 (5th

Cir. 1986).    Meadows’ reliance on Allegheny Pittsburgh Coal Co. v.

County Comm’n of Webster County, 488 U.S. 336 (1989) is misplaced.

The Tax Injunction Act was not implicated in that case due to the

fact that the plaintiffs had first pursued relief under state law

and received Supreme Court review upon certiorari from the state

supreme court decision.          See id. at 339-42.

            To the extent that Meadows argues that he has no remedy

under state law because he does not challenge the accuracy of the

taxes he paid but essentially seeks to increase his neighbor’s

taxes, his claim is undermined by the plain language of his

complaint, wherein he requests a refund in the amount of taxes he

alleges he overpaid in 2002 and 2003.

            The district court’s judgment is AFFIRMED.




                                          2